 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:10-cr-417-KJD-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     BENJAMIN COTTMAN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                        February 12, 2019 at the
     Tuesday, October 30, 2018 at 9:00 a.m., be vacated and continued to ________________

12            9 00 __.m.;
     hour of ___:___ a    or to a time and date convenient to the court.

13          DATED this 25th day of October, 2018.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
